Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 March 1792
From: Wolcott, Oliver
To: Hamilton, Alexander



T. DC. Off March 29. 1792
Sir,
On examining the subsisting contracts, between the United States, and the Government of France, and the Farmers General and a comparison thereof with the foreign accounts and documents transmitted to the Treasury the following facts appear.
That previous to the Treaty of February 1778, the sum of Three millions of Livres had been advanced by the government of France, to the agents of the United States under the title of gratutious assistance for which no reimbursement was to be made.
That the payments which composed the before mentioned sum of Three millions of Livres are stated in a Letter of Mr. Durival to Mr. Grand dated in 1786, to have been made on account of one Million of Livres which they contend was advanced in June 1777 in consequence of a special contract, with Messrs. Franklin & Deane, to be repaid by the delivery of Tobacco at certain stipulated prices. And the advance made by the Farmers General is said to be the same money as is credited by Mr. Grand on the 4th. of June 1777.
After a careful examination of the foreign accounts it is found that no more than Three millions of Livres have been credited by any agents of the United States.
An opinion was entertained by the late Officers of the Treasury, that the sum claimed by the Farmers General composed a part of the sum supplied as a gratutious aid by the Government at the following periods—
One million delivered by the Royal Treasury the 10th. of June 1776, and two other millions advanced also by the Royal Treasury in 1777 on four Rects. of the Deputies of Congress of the 17th. of January 3d. of April 10th. of June & 15th. of Oct. of the same year.

In the accounts of Mr. Ferdinand Grand Banker of the United States, the following sums are credited—viz


1777.
January 31st.
Livres
500.000


“
April 28th

500.000


“
June 4th.

1000.000


“
July 3d

500.000


“
Oct. 10th

  500.000


Amounting in the whole to Livres
3.000.000


The Farmers General of France claim a large balance from the United States. Subsequent explanations have however rendered it probable that including the claim of the Farmers General the sum of Four millions of Livres was in fact recd.—it is however indispensible that it should be known to whom the money was paid.
The most direct mode of obtaining this information, will be, to call for copies of the Rects. mentioned in Mr. Durivals Letter of 1786. and more particularly a copy of that said to have been given on the 10th. of June 1776.
I herewith transmit copies of such documents as will enable you to form an opinion of the State of this business & request that such measures may be taken to procure the necessary information as you shall judge most important and effectual.
A H
